                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

In re:

STEPHEN L. MAINOUS AND
RAEANNE E. MAINOUS,                                                 Case No. 19-11630 -JCO


         Debtors.


                              MEMORANDUM OPINION AND ORDER
         This matter came before the Court for evidentiary hearing on the Motion for Relief from

the Automatic Stay (hereinafter “the Motion”) filed by U. S. Lawns, Inc. (hereinafter “USL”)

pursuant to 11 U.S.C. §362 as well as the Debtors’ Objections to the Proof of Claims filed by

USL. Proper notice of hearing was given and appearances were noted by Attorney Bradford

Dempsey on behalf of USL and Attorney Jennifer Holifield on behalf of the Debtors. Having

considered the court record, testimony, pleadings, exhibits and arguments of counsel, the Court

finds as follows: (1) USL’s Motion for Relief is due to be GRANTED as to SRM Landscape

Maintenance, LLC and Grassmaster’s Landscape Management, LLC declaring the automatic

stay inapplicable to those entities; (2) USL’s Motion for Relief is due to be CONDITIONALLY

GRANTED as to the Debtors, Steven L. and RaeAnne E. Mainous, limiting the relief sought to

proceedings in state or federal courts in the Southern District of Alabama; (3) the Debtors’

Objection to Claim 10 of USL is due to be OVERRULED; and (4) the Debtors’ Objection to

Claim 9 is due to be OVERRULED IN PART, allowing USL an unsecured claim in the amount

of $27,770.06.




                                                 1

 Case 19-11630        Doc 100     Filed 11/21/19 Entered 11/21/19 16:43:51           Desc Main
                                   Document     Page 1 of 18
                                         JURISDICTION

                This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 1334 and

157, and the order of reference of the District Court dated August 25, 2015. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) (A), (B) and (G).

                           PROCEDURAL HISTORY AND FACTS

       Steve and RaeAnne Mainous (the “Debtors”) filed this Chapter 13 bankruptcy on May

15, 2019. On August 15, 2019, the Debtors filed objections to the claims of U.S. Lawns

(“USL”) (Doc. 37, 38) requesting disallowance of Claim Number 9 filed as unsecured in the

amount of $35,532.10 and Claim Number 10 filed as secured in the amount of $6891.01.

Thereafter, on August 26, 2019, USL filed a Motion for Relief from the Automatic Stay (Doc.

50) seeking permission to: (1) pursue preliminary and permanent injunctive relief and other

equitable relief against the individual Debtors in Florida state or federal courts to prohibit the

Debtors from providing landscape maintenance in the Mobile, Alabama territory and (2)

declaring that SRM Landscape Maintenance, LLC and Grassmaster’s Landscape Management,

LLC are not entitled to protection of the automatic stay. The Debtors subsequently filed an

Objection to USL’s Motion for Relief (Doc. 73) and an Amended Objection to Claim. (Doc. 78).

The matters were consolidated for hearing. At the time set for hearing, Debtors, by and through

their counsel, withdrew their Objection to Claim 10, did not contest the amount of $9590.09 in

Claim 9 and consented to relief from the automatic stay as to SRM Landscape Maintenance,

LLC and Grassmaster’s Landscape Management, LLC. Hence, the matters remaining for this

Court to adjudicate were: (1) Debtors’ objection to the contested portion of Claim 9 in the


                                                  2

 Case 19-11630        Doc 100      Filed 11/21/19 Entered 11/21/19 16:43:51             Desc Main
                                    Document     Page 2 of 18
amount of $25,942.01 (pertaining to royalty and marketing fund, penalties and interest) and (2)

USL’s Motion for Relief as to the individual Debtors.

           At the hearing, Kenneth Hutcheson, President of USL, (“Hutcheson”) testified that the

company is a franchisor of landscape services. USL offered the Franchise Agreement

(“Agreement”) signed by the Debtors March 16, 2015, granting the Debtors a USL franchise in

Mobile, Alabama. (Creditor’s Ex. A, Doc. 93.) Hutcheson testified regarding the specifics of the

Agreement, including requirements that Franchisees: (1) pay an initial franchise fee of thirty-two

thousand dollars and 00/100ths ($32,000.00); (2) remit royalties on gross billings from 1.5% to

6%, with franchisees in the lowest category of gross monthly billings, such as the Debtors,

paying the highest percentage on gross sales whether or not they are able to collect from

customers and (3) make monthly marketing contributions. (Tr.25-26.) 1 Hutcheson further

testified that the Agreement contains in term and post term non-compete provisions, waiver of

the right to jury trial, requirements of mediation and binding arbitration and Florida choice of

law and venue provisions. (Tr. 30-34.)

           To obtain the Franchise, the Debtors paid ten thousand dollars and 00/100ths

($10,000.00) down and executed a note and security agreement in the amount of twenty-two

thousand and 00/100ths ($22,000.00), of which it was undisputed that six-thousand, eight

hundred and ninety-one dollars and 01/100ths ($6891.01) remained unpaid. (Tr. 13-15.) The

Debtors also signed a Confidentiality and Non-Compete Agreement and Personal Guarantee in

conjunction with the Franchise Agreement. (Tr. at 54.) Hutcheson testified that the Agreement

contained an integration clause indicating in part that, “This agreement together with the addenda




1
    Transcript of hearing held October 9, 2019, ECF No.93.

                                                             3

    Case 19-11630          Doc 100       Filed 11/21/19 Entered 11/21/19 16:43:51     Desc Main
                                          Document     Page 3 of 18
and appendices . . . constitutes the entire agreement between the parties . . . ” (Tr. at 38.) (citing

Franchise Agreement, Creditor’s Ex. A. at 29.) Hutcheson further testified with regard to Claim

9, that the franchisee payments stopped in May 2018 and some of the figures in the claim for

royalties and marketing were estimated because the franchisee stopped reporting in November of

2018. (Tr. at 52.)

        On cross examination, Hutcheson testified that none of the marketing fund has been

allocated to Mobile, Alabama and there have not been any print, TV or other advertisements

instituted by USL in the Mobile Territory. (Tr. at 61.) Hutcheson’s testimony also confirmed

that there was a prior USL franchise in the Mobile Territory that USL released from its franchise

agreement and allowed to retain accounts. (Tr. at 65.)

        The testimony of Mr. Mainous established that prior to their dealings with USL, the

Debtors owned a successful lawn business in Vicksburg, Mississippi. (Tr. at 107.) Upon

discussions with a USL recruiter, they were invited to a USL opportunity meeting wherein USL

touted the benefits of a USL franchise and the Debtors were shown a “bullpen” of employees

making calls pursuing USL customers and accounts for franchisees. (Tr. 111-117.) The Debtors

understood that the benefits of a USL franchise included: strategic and regional accounts,

networking, marketing, discounts on supplies, specialized training and support. (Tr. 111-112.)

Thereafter, the Debtors were offered a USL franchise in Mobile, Alabama. In order to proceed

with the USL franchise, Debtors sold their successful lawn business in Vicksburg to a USL

franchisee and were required to sign a non-compete in conjunction therewith. (Tr. 118-119.)

Upon selling their home and business and relocating to Mobile, the Debtors quickly learned of

customer dissatisfaction with the prior USL franchisee, that the prior franchise was continuing to

display the USL logo and continuing to perform work in the Mobile Territory and that USL did

                                                   4

 Case 19-11630        Doc 100      Filed 11/21/19 Entered 11/21/19 16:43:51               Desc Main
                                    Document     Page 4 of 18
not have any existing regional or strategic accounts in the Mobile Territory. (Tr. 113-116.) Mr.

Mainous testified that USL did not provide him with any accounts, customers or marketing, USL

forms and systems did not offer him anything unique or advantageous and the franchisee “ended

up with not one customer, . . . not one account and nothing” from USL. (Tr. at 114 and 117.)

The Debtor testified when they expressed their dissatisfaction and difficulties to USL they were

just told to “keep selling” and stick with it. (Tr. at 122.) As a result, the Debtors struggled,

exhausted their savings, sold personal property and even had their vehicle repossessed as they

worked to obtain customers; however, they found their USL franchise to be a hindrance in

competitively pricing services due to the mark up needed to cover royalties and marketing fees

required to be paid to USL on gross receipts. (Tr. 123-125.)

        Subsequent to obtaining the franchise, on or about April 27, 2015, the Mainouses,

assigned and transferred all their right, title, interest, authority and privileges in, to and under the

USL Franchise Agreement to SRM Landscape Maintenance, LLC (“SRM”). (Tr. 41-42; Ex. B.)

SRM assumed and agreed to perform the obligations of the owner under the Franchise

Agreement and USL consented to the Assignment. (Id.) Paragraph 10.D.4. of the Agreement

regarding the covenant not to compete in the event of transfer of the franchise, provides in part:

                You and your owner must execute a non-competition covenant in favor of
        us and the assignee, agreeing for a period of not less than two years, commencing
        on the effective date of the assignment, you and your owner will not, directly or
        indirectly, within the Territory, solicit any person or Business Entity who is a
        customer of the Business at the time of the assignment, or offer, sell, or perform
        any Landscape Maintenance Services which are the same as or similar to those
        offered, sold or rendered by the U.S. Lawns business pursuant to this Agreement
        (except pursuant to other franchise agreements entered into with us) to any person
        or business entity which was at any time within 24 months immediately preceding
        the effective date of the assignment a customer of yours or of the U.S. Lawns
        Landscape Maintenance Business.
(Creditor’s Ex. A.)


                                                   5

 Case 19-11630        Doc 100      Filed 11/21/19 Entered 11/21/19 16:43:51               Desc Main
                                    Document     Page 5 of 18
       After the hearing was concluded, the Movant filed a Motion for Leave to File and

Supplement the Record (Doc. 85), which was granted, to include information pertaining to the

Civil Complaint filed on October 9, 2019 in the Circuit Court of Mobile County by Steven and

RaeAnne Mainous, SRM and Grassmaster’s against USL. The Complaint consisted of one count

seeking declaratory judgment asking the state court to determine the respective rights and

obligations of the parties under the Franchise Agreement and the validity of the non-compete

covenants.

                                             ISSUES

       The issues before the court are: (1) Whether cause exists to lift the automatic stay

imposed by §362 to allow a franchisor to seek injunctive relief against the individual Debtors

and (2) Whether the remaining portion of Claim 9 that is in controversy is due to be allowed.

                                   CONCLUSIONS OF LAW

                Issue I: Does Cause Exist for Relief from the Automatic Stay?

        Absent a statutory exception, the filing of a bankruptcy petition, operates as a stay,

applicable to all entities of the commencement or continuation, including the issuance of

employment of process, of a judicial, administrative, or other action or proceeding against the

debtor that was or could have been commenced before the commencement of the case under this

title, or to recover a claim against the debtor that arose before the commencement of the case. 11

U.S.C. §362. However, on a request of a party in interest the Court shall grant relief from the

automatic stay, such as by terminating, annulling, modifying or conditioning such stay for



                                                 6

 Case 19-11630       Doc 100      Filed 11/21/19 Entered 11/21/19 16:43:51             Desc Main
                                   Document     Page 6 of 18
cause.11 U.S. C §362(d)(1). The Bankruptcy Code does not define what constitutes “cause”

leaving Courts to make such determination based on the totality of the circumstances. In re

George, 315 B.R. 624 (Bankr. S.D. Ga. 2004).

       The party requesting relief from the automatic stay must first present at least a prima

facie showing of “cause”. 11 U.S. C. §362 (d). Once the party requesting relief has presented a

prima facie showing of “cause” the burden shifts to the party opposing the motion to show that,

if movant is allowed to proceed against the debtor, there will be prejudice to the debtor, to the

bankruptcy estate or other creditors. In re Cummings, 221 B.R. 814 (Bankr. N.D. Ala. 1998)

(citing 11 U.S.C.A §362(d)). In deciding whether to lift the automatic stay to allow litigation

against a debtor in another forum, bankruptcy courts must balance the hardship to the Creditor

against the potential prejudice to debtor, debtor’s estate and other creditors. In re Carraway

Methodist Health Systems, 355 B.R. 853 (Bankr. N.D. Ala. 2006); In re Cummings, 221 B.R.

814 (Bankr. N.D. Ala. 1998); In re Marvin Johnson’s Auto Serv., Inc., 192 B.R. 1008 (Bankr.

N.D. Ala. 1996). In balancing the equities, Courts have considered the following factors: (1)

trial readiness of proceeding in non-bankruptcy forum; (2) judicial economy; (3) necessity of

resolving preliminary bankruptcy issues; (4) costs of defense or other potential burden to debtor

or estate; (5) creditor's chances of success on the merits; (6) specialized expertise of non-

bankruptcy forum; (7) whether damages or claims that could result from non-bankruptcy

proceeding might be subject to equitable subordination; (8) extent to which trial of case in non-

bankruptcy forum would interfere with progress of bankruptcy case; (9) anticipated impact on

movant, or other non-debtors, if stay was not lifted; and (10) presence of third parties over which

bankruptcy court lacks jurisdiction. In re Cummings, 221 B.R. 814 (Bankr. N.D. Ala. 1998); In




                                                  7

 Case 19-11630        Doc 100     Filed 11/21/19 Entered 11/21/19 16:43:51              Desc Main
                                   Document     Page 7 of 18
re Carraway Methodist Health Systems, 355 B.R. 853 (Bankr. S.D. Ala. 2006); In re Marvin

Johnson’s Auto Serv., Inc., 192 B.R. 1008 (Bankr. N.D. Ala. 1996).

                                    Balancing of the Equities Analysis

       As the determination of whether cause exists to lift the stay requires consideration of the

totality of the circumstances, which in this case is inextricably intertwined with balancing of the

equities, this Court must evaluate the pertinent factors delineated above.

          Factors One and Two: Trial Readiness Of Proceeding In the Non-Bankruptcy Forum
                                           and Judicial Economy
       Upon an analysis of the totality of the circumstances in this case, limiting the relief

sought is appropriate to balance the equities. With regard to the first factor, trial readiness, there

was no pending litigation when this bankruptcy was filed. This is not a situation in which

Movant expended substantial resources litigating in another forum only to have such efforts

thwarted by a bankruptcy filing on the eve of trial. Hence, the lack of trial readiness supports

denying relief to litigate in another forum. However, during the pendency of this bankruptcy, the

Debtors and their affiliates, SRM and Grassmaster’s, filed a state court declaratory judgment

action against USL related to enforceability of the Franchise Agreement. Accordingly, the

principles of judicial economy support limiting relief to state and federal courts in the Southern

District of Alabama to allow USL to defend the pending action and litigate the matters for which

relief from the automatic stay has been requested. Allowing relief from the stay to adjudicate in

Florida would result in duplicitous litigation.




                                                   8

 Case 19-11630        Doc 100      Filed 11/21/19 Entered 11/21/19 16:43:51              Desc Main
                                    Document     Page 8 of 18
        Factors Three And Eight: Necessity Of Resolving Preliminary Bankruptcy Issues And
 The Extent To Which Trial Of Case In Non-Bankruptcy Forum Would Interfere With Progress
                                    Of Bankruptcy Case
       In balancing the equities, courts also consider the necessity of resolving preliminary

bankruptcy issues and the extent to which trial of the case in the non-bankruptcy forum will

interfere with the progress of the bankruptcy case. Such evaluation takes into account the impact

allowing the movant relief to proceed in another forum would have on the administration of the

bankruptcy estate. The purpose of bankruptcy is to provide Debtors a fresh start. In re Folendore,

862 F. 2d 1537, 1540 (11th Cir. 1989). The objective of affording a fresh start supports

construction of the Bankruptcy Code favorable to the Debtor. In re Grogan, 111 S. Ct 654

(1991). In this case, the outcome of the motion for relief could have a profound effect upon the

bankruptcy estate and preliminary bankruptcy issues such as confirmation and plan feasibility.

The Movant is seeking relief to pursue preliminary and permanent injunctive relief against the

individual Debtors in Orlando, Florida to prohibit the Debtors from providing landscape

maintenance in the Mobile, Alabama territory. The Debtors’ income and ability to fund this

Chapter 13 case is derived from the landscape maintenance work which is precisely the same

work Movant seeks to enjoin the Debtors from performing. In the event that Movant succeeds

in its effort, Debtors will no longer have the income from employment listed in their schedules to

fund their plan. Such result would not only negatively affect the Debtors but also their other

creditors. In sum, any litigation adversely affecting the Debtors’ ability to earn a living, will have

a detrimental impact on not only the resolution of preliminary bankruptcy issues but would also

interfere with the progress of the bankruptcy case as well as the viability thereof. Therefore, the

considerations involving the necessity of resolving preliminary bankruptcy issues and the extent

to which trial of the case in the non-bankruptcy forum will interfere with the progress of the

bankruptcy case support denying or limiting the relief sought.

                                                  9

 Case 19-11630        Doc 100     Filed 11/21/19 Entered 11/21/19 16:43:51              Desc Main
                                   Document     Page 9 of 18
       Factor Four: Costs Of Defense Or Other Potential Burden To Debtor Or Estate

       Allowing the specific relief sought by the Movant would unduly burden the Debtors. The

Movant seeks to litigate in Florida under the Florida non-compete statute which has been dubbed

the most “pro-business” non-compete statute in the country. Hank Jackson, Florida’s

NonCompete Statute: “Reasonable” or “Truly Obnoxious?”, The Florida Bar Journal, March

2018, at 10. Rather than simply setting forth the typical elements to enforce a non-compete,

such as limitations upon time, area, and line of business, and requiring a legitimate business

interest justification, the Florida statute contains two additional provisions that favor the

employer by: (1) preventing consideration of harm to the employee and (2) prohibiting any rule

of contract construction that requires the court to construe a restrictive covenant narrowly against

the constraint or the drafter of the contract. Fla. Stat §542.335(1)(c). Numerous courts have

criticized, refused to follow or otherwise limited application of Florida’s non-compete statute.

Transunion Risk and Alternative Data Solution, Inc. v. Maclachlan, 625 Fed. Appx. 403 (11th

Cir. 2015)(vacated preliminary injunction and remanded the matter to the trial court to balance

the hardship); Unisource Worldwide, Inc. v. S. Central Ala. Supply, LLC, 199 F. Supp. 2d 1194

(M.D. Ala 2001)(held because Florida law on noncompete agreements was contrary to Alabama

public policy, the choice of law provision would not stand); Lucky Cousins Trucking, Inc. v. QC

Energy Resources, Tx, LLC, 223 F. Supp. 3d 1221 (M.D. Fla. 2016)(cited Transunion and

refused to enter an injunction in part, because of the harm to the party against whom the

injunction was sought); Brown & Brown, Inc., v. Johnson, 34 N.E. 3d 357 (2015)(refused to

enforce Florida’s non-compete statute because it was contrary to public policy and failed the

“truly obnoxious test”); Brown and Brown, Inc., v. Mudron, 379, 887 N.E. 2d 437 (2008)(held

that because Florida’s non-compete statute prohibited consideration of harm to the employee, it


                                                  10

 Case 19-11630        Doc 100      Filed 11/21/19 Entered 11/21/19 16:43:51             Desc Main
                                   Document      Page 10 of 18
was contrary to public policy and would not be applied). This Court agrees with decisions

criticizing the Florida non-compete statute as contrary to public policy based upon its failure to

consider the harm to the party against whom the injunction is sought and its complete disregard

of the fundamental tenets of contract interpretation.

       In Transunion, the Court addressed the conflict between the language of the Florida non-

compete statute excepting the hardship upon the employee from consideration and Federal Rule

65 of Civil Procedure requiring the party seeking the injunction to show that the threatened

injury to the movant outweighs the harm the injunction may cause to the opposing party. 625

Fed. Appx. 403 (11th Cir. 2015). The 11th Circuit held that the Florida statute, precluding

consideration of any individualized economic or other hardship that might be caused to the

person against whom enforcement of a restrictive covenant in an employment contract is sought,

does not apply under the federal rule which requires balancing the harms to determine whether a

preliminary injunction is an appropriate remedy. Id.

       This case is similar to Transunion because federal law requires bankruptcy courts to

determine what constitutes “cause” to lift the automatic stay and in doing so take into account the

hardship to debtors. The Debtors reside in Mobile, Alabama, the franchise agreement in dispute

involves the Mobile West Territory and relief sought by Movant seeks to prohibit the Debtors

from performing lawn maintenance services in Mobile County, Alabama. Requiring Debtors to

travel over 500 miles to litigate matters related to their operations in Mobile, Alabama, where

they reside, would no doubt increase the Debtors’ litigation costs and place an inordinate strain

on the Debtors’ time and limited finances. Such additional expenses would likely render the

Debtors unable to effectively participate in the litigation and fund the Chapter 13 plan.




                                                 11

 Case 19-11630       Doc 100      Filed 11/21/19 Entered 11/21/19 16:43:51            Desc Main
                                  Document      Page 11 of 18
       Additionally, pursuant to Transunion and the line of cases criticizing, declining to follow

and limiting the application of the Florida non-compete statute, consideration of the hardship to

the Debtors is imperative to protect fundamental principles of justice and promote the public

policy of not unjustifiably depriving a person of their livelihood. In this particular matter, Mr.

Mainous testified that the type of lawn work he is performing for his current employer,

Grassmaster’s, is the only type of work he has ever done. Additionally, the Debtor testified USL

did not provide any accounts or assist the Franchisee in obtaining even one customer. Further,

the testimony presented at the hearing failed to convince this Court that USL has one or more

legitimate business interests justifying the restrictive covenant in this case. Hence, upon

considering the totality of the circumstances and balancing the equities, this Court believes

granting relief to allow litigation outside of the Southern District of Alabama would be unduly

burdensome upon the Debtors.

                       Factor Five: Creditor's Chances Of Success On The Merits

       In light of the limited scope of the Motion for Relief hearing, this Court does not purport

to definitively opine as to the Movant’s chances of success on the merits in another forum.

Nonetheless, in considering this factor for the limited purpose of balancing of the equities, this

Court has reservations, in addition to those above, regarding the enforceability of the non-

compete against the Debtors. For instance, the Debtors contest the applicability of the non-

compete based upon the language in paragraph 10D of the Agreement providing that upon an

assignment, Debtors would execute a covenant not to compete for 2 years from the date of the

assignment. Accordingly, Debtor’s contend that since the individual Debtors assigned the

Agreement on April 27, 2015, Debtors would no longer be subject to a non-compete.

Additionally, the Debtors have argued and offered testimony related to breach of the

                                                 12

 Case 19-11630        Doc 100     Filed 11/21/19 Entered 11/21/19 16:43:51             Desc Main
                                  Document      Page 12 of 18
Franchisor’s duties under the Agreement. Such arguments or others espoused by the Debtors

may prove successful in their pending state court litigation; however, recognizing the purview of

the Motion for Relief analysis, this Court considers this factor neutral.

      Factors Six and Seven: Specialized Expertise Of Non-Bankruptcy Forum And Whether
Damages Or Claims That Could Result From Non-Bankruptcy Proceeding Might Be Subject To
                                Equitable Subordination
       Based upon the facts of this case and the issue in controversy, this Court does not find the

factors concerning specialized expertise of non-bankruptcy forum and whether damages or

claims that may result from non-bankruptcy proceeding may be subject to equitable

subordination of sufficient applicability to warrant discussion herein.

        Factor Nine: Anticipated Impact On Movant, Or Other Non-Debtors, If Stay Not Lifted


       In consideration of the impact denying relief from the automatic stay would have on the

Movant, allowing limited relief to proceed in state or federal court in the Southern District of

Alabama is appropriate. In analysis of the prescribed factors, most of the relevant considerations

weigh in favor of the Debtors. Movant is seeking to prohibit the Debtors from performing lawn

maintenance for customers that according to the unrefuted testimony, the Debtors personally

sacrificed and worked hard to obtain without the assistance of USL. There is no assertion that

Franchisor provided, supplied, cultivated or had prior relationships with any of the customers

that the Debtor is servicing and which USL now seeks to enjoin the Debtor from working for.

The evidence presented established denying relief to USL would, in essence, place it in the same

position it was in at the time that the Franchise Agreement was executed with the Debtors in

regard to its customer lists and strategic accounts. Specifically, USL had no accounts in the

Mobile Territory when it executed the Franchise Agreement with the Debtors and it did not

transfer or provide any accounts to the Franchisee. Nonetheless, USL received franchise fees,
                                                 13

 Case 19-11630        Doc 100     Filed 11/21/19 Entered 11/21/19 16:43:51             Desc Main
                                  Document      Page 13 of 18
royalties and marketing expenses even though it provided little to no substantive assistance to the

Debtors and admittedly no advertisements in the Mobile Territory. Yet it seems USL seeks a

windfall of sorts, to pursue injunctive relief against the Debtors and their present employer to

reap the benefits of the Debtors’ individual efforts, obtain their existing customers and market

and sell those customers to another franchisee. However, to deny relief entirely would deprive

the Movant of the ability to fully respond in the pending state court action involving the same

issue for which Movant has sought relief. Granting limited relief from stay for the Movant to

proceed in state and federal courts in the Southern District of Alabama, will allow Movant to

defend the pending state court action and file affirmative defenses or counter-claims as it may

deem appropriate to address the equitable claims requested in a court of competent jurisdiction.

       Factor Ten: Presence Of Third Parties Over Which Bankruptcy Court Lacks Jurisdiction.

       The final factor to be considered, is the presence of third parties over which the

bankruptcy court lacks jurisdiction. “[F]or federal bankruptcy jurisdiction to exist, a case must at

a minimum ‘relate to’ a case under title 11.” Community Bank of Homestead v. Boone (In re

Boone), 52 F.3d 958, 960 (11th Cir.1995). Pursuant to 28 U.S.C. § 157(c), a bankruptcy judge

may hear a non-core proceeding that is “related to” a title 11 case. Such a proceeding is “related

to” a case filed under title 11 if it “could conceivably have an effect on the estate being

administered in bankruptcy....” Id. (quoting Miller v. Kemira, Inc. (In re Lemco Gypsum, Inc.),

910 F.2d 784, 788 (11th Cir.1990). Further, in light of the Supreme Court's decision in Stern v.

Marshall, 564 U.S. 462, 131 S.Ct. 2594, 180 L.Ed.2d 475 (2011), bankruptcy courts are required

to determine whether they have constitutional authority to enter a final order in matters brought

before them. In Stern, which involved a core proceeding brought by the debtor under 28 U.S.C. §

157(b)(2)(C), the Supreme Court held that a bankruptcy court “lacked the constitutional

                                                 14

 Case 19-11630        Doc 100     Filed 11/21/19 Entered 11/21/19 16:43:51              Desc Main
                                  Document      Page 14 of 18
authority to enter a final judgment on a state law counterclaim that is not resolved in the process

of ruling on a creditor's proof of claim.” 564 U.S. at 503, 131 S.Ct. 2594. In light of the forgoing,

this Court recognizes its limited jurisdiction and the relevance thereof to the decision of whether

stay relief if appropriate.

        This Court lacks jurisdiction over all the parties involved in the dispute concerning the

efficacy of the Franchise Agreement and the non-compete provisions. The interested parties in

the litigation concerning enforceability of the Agreement and the non-compete provisions

include not only USL and Steve Mainous, RaeAnne Mainous but also non-debtor, third parties,

SRM and Grassmaster’s. Movant’s motion sought relief as to SRM and Grassmaster’s as well as

the individual Debtors. The Debtors conceded at the setting that the automatic stay is not

applicable to SRM or Grassmaster’s. The non-debtor entities are named Plaintiffs in the pending

state court litigation against USL based upon the same issue that the Movant seeks to litigate.

Therefore, in the interest of fairness and judicial economy as well as this Court’s jurisdictional

constraints, USL should be granted limited relief to adjudicate the equitable issues related to the

enforceability of the Franchise Agreement and the non-compete provisions as to the individual

Debtors in state and federal courts in the Southern District of Alabama.

                              Issue II: Allowance of Proof of Claim

        The applicable provisions of Bankruptcy Code govern allowance of claims and interest

and provides in pertinent part:

        (a) A claim or interest, proof of which is filed under section 501 of this title, is
        deemed allowed, unless a party in interest, including a creditor of a general
        partner in a partnership that is a debtor in a case under chapter 7 of this title,
        objects.
        (b) Except as provided in subsections (e)(2), (f), (g), (h) and (i) of this section, if
        such objection to a claim is made, the court, after notice and a hearing, shall
                                                   15

 Case 19-11630         Doc 100     Filed 11/21/19 Entered 11/21/19 16:43:51               Desc Main
                                   Document      Page 15 of 18
       determine the amount of such claim in lawful currency of the United States as of
       the date of the filing of the petition, and shall allow such claim in such amount,
       except to the extent that--
       (1) such claim is unenforceable against the debtor and property of the debtor,
       under any agreement or applicable law for a reason other than because such claim
       is contingent or unmatured; . . .
       (c) There shall be estimated for purpose of allowance under this section--
       (1) any contingent or unliquidated claim, the fixing or liquidation of which, as
       the case may be, would unduly delay the administration of the case; or
       (2) any right to payment arising from a right to an equitable remedy for breach of
       performance.

11 U.S.C. §502.

       In this case, the portion of USL’s ECF Claim 9 remaining in dispute arises from royalties,

marketing fees, penalties and interest claimed due from the Debtors based upon the Franchise

Agreement. The Debtors have disputed the validity and applicability of the Agreement and the

charges based upon various theories included in their Objection to Claim. Additionally, the

testimony of USL established that portions of the amounts claimed are in fact only estimates.

Since, as noted hereinabove, litigation is pending to determine the enforceability of the

Agreement, it is appropriate to consider ECF Claim 9, as an estimated claim to not unduly delay

the administration of the case and allow the Chapter 13 to calculate the Debtors’ plan payments

and proceed with confirmation in due course. However, to balance the hardship to the Debtors in

having an estimated claim included in their case prior to resolution of the dispositive issues

between the parties, the amount of the estimated claim shall not include the sums which USL

admitted were based upon speculation as to the Franchisee’s gross receipts. The allowed

estimated claim may be further challenged or amended, as appropriate upon the disposition of

the litigation between the parties.




                                                 16

 Case 19-11630        Doc 100         Filed 11/21/19 Entered 11/21/19 16:43:51        Desc Main
                                      Document      Page 16 of 18
                                         CONCLUSION

       In accordance with the forgoing, in light of the totality of the circumstances and in

balancing of the equities between the parties, this Court finds that good and reasonable cause

exists for the entry of this Order and hereby DECLARES that the automatic stay of 11 U.S. C.

§362 is not applicable to SRM Landscape Maintenance, LLC and Grassmaster’s Landscape

Management, LLC and USL’s Motion for Relief as to the Debtors, Steven L. and RaeAnne E.

Mainous, is CONDITIONALLY GRANTED, limiting the relief sought to proceedings in state

or federal courts in the Southern District of Alabama. Further, at this time the Debtors’

Objection to Claim 10 of USL is OVERRULED and Claim 10 is ALLOWED and the Debtors’

Objection to Claim 9 is OVERRULED IN PART and ALLOWED as an unsecured estimated

claim in the amount of $27,770.06. This Court’s rulings on the Objections to Claims are without

prejudice pending the outcome of litigation between the parties in another forum.

       Dated: November 21, 2019




                                                17

 Case 19-11630       Doc 100     Filed 11/21/19 Entered 11/21/19 16:43:51             Desc Main
                                 Document      Page 17 of 18
                                     18

Case 19-11630   Doc 100   Filed 11/21/19 Entered 11/21/19 16:43:51   Desc Main
                          Document      Page 18 of 18
